Citation Nr: 0123954	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  95-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left thigh prior to March 6, 
1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh 
subsequent to March 6, 1999. 

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right shoulder, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right ankle currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1950 and from December 1950 to January 1954.  This appeal is 
before the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran, his 
spouse, and his representative appeared before a Member of 
the Board at a hearing at the RO in April 1996.  In a July 
2001 letter, the veteran was offered another hearing as the 
Board member who held the previous hearing had left the 
agency.  The veteran did not respond.

In a September 2000 letter, the Board notified the veteran 
that it appeared that a timely appeal pertaining to the issue 
of an increased evaluation for PTSD had not been filed.  In 
the July 2001 supplemental brief presentation, the veteran's 
representative stated that there was no appeal as to the 
issue of PTSD pending.  Therefore, the Board has no 
jurisdiction of this issue.


REMAND

Initially, the Board notes that in its December 1997 REMAND, 
the Board noted that the veteran had raised the issue of 
entitlement to service connection for residuals of a gunshot 
wound of the right calf on multiple occasions but that it had 
never been developed.  Additionally, the Board noted that it 
was unclear whether the 10 percent disability evaluation 
assigned for the veteran's service-connected right ankle 
disability included the right calf disability.  VA 
examinations in March 1999 revealed a scar on the right ankle 
as well as 2 scars on the right calf which were "very 
slightly tender."  It was noted that the veteran complained 
of pain and muscle cramping involving the right calf.  
Unfortunately, the RO did not address this issue.  As noted 
by the veteran's representative in their July 2001 argument, 
remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Furthermore, the Board observes that a private June 1998 
neurological consultation following a nerve conduction study 
of the right leg revealed a diagnosis of right peroneal nerve 
neuropathy which the physician stated was consistent with 
traumatic peroneal neuropathy.  However, a VA examiner at a 
September 1999 VA examination questioned the quality of such 
nerve studies and indicated that such studies should be 
repeated if there was a question as to normal versus 
abnormal.  Additionally, the Board notes that the veteran has 
claimed increased evaluation for his right ankle disability.  
At a March 1999 VA orthopedic examination, the examiner 
recommended that the veteran should undergo an ankle-brachial 
index test as bilateral pulses in his ankles were nonpalable.  
The Board is of the opinion that the issue pertaining to the 
veteran's right calf may directly affect the outcome of the 
issue of increased evaluation of his right ankle disability 
currently on appeal, the Board finds these issues to be 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  

Additionally, the Board notes that the veteran has complained 
of muscle cramping and pain in his left thigh.  The VA 
examiner at the March 1999 VA examination indicated that such 
complaints were most likely related to his military service.  
However, it does not appear that nerve conduction studies 
have been performed on the left leg.

Moreover, at the March 1999 VA orthopedic examination, the 
veteran was advised to seek treatment, to include 
rehabilitation and anti-inflammatory medication, from the 
orthopedic physicians at the VA for his right shoulder 
disability.  However, on review, the claims folder does not 
contain any VA medical records after July 1998.  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for his right shoulder, right 
ankle, and left thigh/leg since July 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a 
nerve conduction study of both legs.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should state 
the nature of any disability and whether 
such disability is related to the 
veteran's service-connected residuals of 
gunshot wounds to the left thigh and 
right ankle.

3.  The veteran should be afforded VA 
orthopedic examinations of his right 
shoulder and right ankle as well as 
neurological examinations of his right 
shoulder, left thigh, and right ankle.  
The claims folder should be made 
available to the examiner for review 
before the examination.

4.  Inasmuch as the issue of entitlement 
to service connection for residuals of 
gunshot wound to the right calf is deemed 
to be "inextricably intertwined" with the 
issue of increased evaluation for 
residuals of gunshot wound to the right 
ankle, the RO should take appropriate 
adjudicative action, and provide the 
veteran and his representative notice of 
the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with a statement of the case and given 
time to respond thereto.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


